Citation Nr: 0301730	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  98-19 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
heel fracture, to include a surgical scar.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for foot fungus.  

4.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.  

5.  Entitlement to service connection for sleeplessness due 
to an undiagnosed illness.  

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

7.  Entitlement to hair loss due to an undiagnosed illness.  

8.  Entitlement to service connection for acne lesions of the 
face due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to July 
1982 and from October 1990 to April 1991.  Additional 
unverified duty in the Army Reserves has been reported and 
the veteran served in the Southwest Asian Theater of 
Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
service connection for the claimed disabilities.  The veteran 
was afforded a personal hearing at the RO was in June 1999.  
In November 2000, a Travel Board hearing was held before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  
The Board remanded the case in February 2001 for further 
development, and the case was returned to the Board in 
December 2002.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

3.  The veteran's current residuals of a left heel fracture 
was not established until after discharge from active 
service, and has not been shown to be related to service or 
to any occurrence or event therein.  

4.  The veteran's current major depressive disorder was not 
established until after discharge from active service, and 
has not been shown to be related to service or to any 
occurrence or event therein; competent medical evidence of a 
diagnosis of PTSD is not of record.  

5.  The veteran's current foot fungus, diagnosed as tinea 
pedis, was not established until after discharge from active 
service, and has not been shown to be related to service or 
to any occurrence or event therein.  

6.  The veteran has complained of a gastrointestinal 
problems, but there are no objective indications of a chronic 
gastrointestinal disability from undiagnosed illness, let 
alone of at least 6 months chronicity and to a compensable 
degree; any claimed gastrointestinal disorder has not been 
shown to be related to service or to any occurrence or event 
therein.  

7.  The veteran's complaints of sleep difficulties have been 
attributed to diagnosed major depressive disorder and such 
does not represent a chronic disability from undiagnosed 
illness.  

8.  The veteran has been diagnosed with migraines which is a 
diagnosed disability.  Any current headache disability was 
first shown several years post service and has not been shown 
to be related to service or to any occurrence or event 
therein.  

9.  The veteran has been diagnosed with seborrheic dermatitis 
and acne pseudofolliculitis barbae which are diagnosed 
disabilities; such disabilities were first shown several 
years after active duty and have not been shown to be related 
to service or to any occurrence or event therein.  


CONCLUSIONS OF LAW

1.  Residuals of a left heel fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303  3.317 and 3.326 (2002).  

2.  An acquired psychiatric disorder to include major 
depressive disorder and claimed PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110,  1131, 
5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.303, and 3.326 (2002).  

3.  A foot fungus, diagnosed as tinea pedis was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110,  
1131, 5100 et. seq. (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, and 3.326 (2002).  

4.  A gastrointestinal disorder, claimed as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100 et. 
seq. (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.317 and 3.326 (2002).  

5.  Sleeplessness, claimed as due to an undiagnosed illness, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100 et. seq. (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.317 and 3.326 (2002).  

6.  Headaches claimed as due to an undiagnosed illness, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100 et. seq. (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.317 and 3.326 
(2002).  

7.  Hair loss and acne lesions of the face, claimed as due to 
an undiagnosed illness, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100 et. seq. 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303  3.317 and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has undergone VA examination and pertinent medical 
treatment records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and statements of the case, and was specifically advised of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in May 2002.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  As it appears that all pertinent evidence has been 
obtained, even without specific notice as to which party will 
get which evidence, the Board finds that the claims are ready 
to be reviewed on the merits.  See VCAA; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
are unavailable. The RO has made multiple attempts to locate 
his service medical records; however, those records cannot be 
obtained and it has been determined that further efforts to 
locate the records would be futile.  The Board is aware that, 
in cases such as this, the obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Having carefully considered the provisions of 
the VCAA in light of the record on appeal, the Board finds 
that the development of this claim with respect to the 
service medical records has been consistent with the 
provisions of the law.  


I.  Factual Background

VA medical records dated from July 1988 to December 1993 show 
that the veteran noted that he stepped into a hole and 
injured his left foot.  No current problems with the left 
foot were reported.  The diagnosis was mild sprain or 
contusion, resolved.  A July 1988 VA radiology report shows 
that left ankle X-ray studies were requested to rule out 
fracture.  The X-rays studies reflected that the ankle was 
within normal limits.  An August 1991 mental health clinic 
record reflects that the veteran reported difficulty 
sleeping, nightmares, and feelings of hostility.  The 
diagnoses included personality disorder, paranoid personality 
and rule out PTSD.  He was seen again in September 1991 with 
psychiatric diagnoses of episodic alcohol abuse, rule out 
PTSD, and paranoid personality disorder.  A report of a prior 
history of ulcers was also noted.  In October 1991 the 
veteran indicated that he had continued problems sleeping, 
and woke often to check doors and windows of his home.  He 
stated that he was tense, angry, irritable and suspicious.  
The diagnostic impression included PTSD versus adjustment 
disorder with mixed emotional features.  Subsequent record 
dated in March 1992 and December 1993 show psychiatric 
diagnoses of adjustment disorder and alcohol abuse.  

Private medical records dated from September 1993 to October 
1998 were received. Records dated in September 1993 show that 
the veteran reported pain in his left heel and ankle after 
jumping off of a landing onto his left foot.  X-ray studies 
reflected a displaced fracture of the left calcaneus.  He 
underwent an open reduction and internal fixation of the left 
calcaneus.  He was seen on several occasions in 1996 with 
complaints of recurrent pain and swelling of the left ankle.  
A July 1997 record notes that the veteran's complaints 
included a headache following a motor vehicle accident.  He 
was seen in October 1998 with complaints of headache, sore 
throat, fever, nausea and vomiting secondary to pharyngitis.  

On VA neurological examination in June 1997, the veteran 
reported an onset of headaches in 1991 following his 
discharge from active duty.  He stated that the headaches 
occurred 2 to 3 times per month and not preceded by any type 
of aura.  The pain was described as bi-temporal and throbbing 
in nature.  His headaches were associated with nausea, 
vomiting, photophobia, and phonophobia.  The duration of the 
headaches was one half to five hours.  He said that he 
treated his headaches with over-the-counter medications, 
which helped.  He was able to continue his usual activities 
most of the time.  No focal neurological symptoms were 
reported.  The diagnostic impression was migraine, without 
aura with attacks currently occurring two to three times per 
month, onset in 1991, following his discharge from active 
service.  

On VA dermatological examination in June 1997, the veteran 
reported problems with dry, flaky skin on his scalp that 
itched which began during his service in the Persian Gulf.  
He said that he developed several bumps which minimally 
drained.  He stated that he noticed thinning of his hair 
where the dermatitis was most symptomatic on his scalp.  He 
also complained of acneiform lesions on his face which 
occurred in increasing numbers since his return from the 
Persian Gulf War.  He related that he had several cysts which 
drained and left small scars on his face.  The veteran 
reported dermatitis on his feet which burned, itched and 
resulted in peeling of his feet.  Past diagnoses of athlete's 
feet were noted.  He indicated that he had tenderness and 
soreness around the area of his post-surgical left ankle 
scar.  The diagnostic impressions included seborrheic 
dermatitis, tinea pedis, with onychomycosis, tender post 
surgical scar, left heel, and acne pseudofolliculitis Barbae.  

On VA examination in June 1997, the veteran related that 
approximately three to four months after returning from the 
Persian Gulf, he developed nausea, vomiting, and diarrhea, 
occurring on the average of once per week.  His symptoms were 
increased with ingestion of dairy products.  He said that his 
weight had diminished 15 pounds over the past year with some 
fluctuation.  The veteran also reported that he fractured his 
left heel in 1988 in Fort Hood while playing softball.  He 
stated that he was treated with a splint.  He said that he 
re-injured the heel in 1994 when he jumped off of a rock.  He 
complained of constant heel pain with daily swelling.  On 
physical examination, it was noted that his abdomen was soft 
with slight epigastric tenderness without rebound.  Bowel 
sounds were normal.  No masses were palpable.  Stool was 
negative for occult blood.  The examination of the left heel 
revealed generalized tenderness.  He ambulated with a slight 
limp and was unable to heel-walk.  The diagnoses included 
post-operative residuals of a left heel fracture.  It was 
noted that the diagnosis on the claimed stomach condition was 
deferred pending gastrointestinal series examination; 
however, the veteran failed to report for such examination.  
A June 1997 left heel X-ray study reflected an apparent 
healed fracture of the os calcis with internal fixation 
devices in place.  

On VA psychiatric examination in June 1997, the veteran 
related that he had trouble sleeping and had nightmares about 
Saudi Arabia.  He said that he had a personality change since 
returning from the Persian Gulf which led to his divorce and 
employment problems.  The veteran was upset because he threw 
grenades into foxholes and killed people; however no other 
apparent stressors were found or elicited on examination.  He 
stated that he was a loner and avoided crowds since his 
return from the Persian Gulf.  The veteran related that he 
was tense and felt constantly depressed.  No hallucinations 
or delusions were noted.  Results of the Minnesota 
Multiphasic Personality Inventory (MMPI) reflected a great 
deal of somatic preoccupation.  It was noted that the 
veteran's profile could be consistent with PTSD and with a 
depressive disorder.  The diagnosis was major depressive 
disorder.  The examiner noted that the veteran had some 
stressors but they were felt to be minimal.  

In his November 1998 substantive appeal, the veteran 
indicated that he injured his left heel while on active duty.  
He said that his experience in the Persian Gulf War led to 
marital and employment problems, sleep difficulties, 
nightmares, depression and fatigue.  He said that his stomach 
problems included diarrhea and vomiting.  

During the June 1999 RO hearing, the veteran noted that he 
sought treatment three months after returning home following 
his discharge from active duty.  He said that he took over-
the-counter medications to treat his stomach and headache 
conditions.  He stated that he initially developed athlete's 
foot during his Persian Gulf War service.  

During the November 2000 Travel Board hearing, the veteran 
testified that he injured his left heel and required surgery 
after stepping on a rock.  He indicated that he received 
treatment for depression after his separation from active 
duty.  The veteran related that the current diagnosis for his 
stomach disorder was ulcers for which he received treatment 
from a private doctor.  He said that he developed acne after 
exposure to oil fires during service.  He noted that he had 
not received treatment for hair loss or for PTSD.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (a)(1)(i)) (2002).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


a.  Left heel fracture

In this case, the record presents no competent evidence to 
associate the veteran's current residuals of a left heel 
fracture with active duty service.  In this regard, the Board 
notes that the first piece of medical evidence reflecting a 
left heel fracture is dated in 1993, two years after his 
discharge from service.  He had open reduction surgery, which 
would result in residual scarring.  Moreover, a July 1988 
record shows that the veteran experienced only a mild left 
foot sprain which resolved.  Even assuming the mild left 
ankle sprain occurred during a period of active duty for 
training, X-rays studies of the left ankle were entirely 
normal at that time.  No medical opinion has been submitted 
that relates his current residuals of a left heel fracture to 
service or indicates that 1988 left foot injury was chronic 
with residual disability.  Thus, the Board concludes that any 
left foot injury the veteran experienced in 1988 was acute 
and transitory, and resolved therein without residual 
disability.  In the absence of any supporting medical 
evidence establishing a link between current disorder and 
service, service connection must be denied.  

In the absence of competent evidence supportive of his claim 
of entitlement to service connection for residuals of a left 
heel fracture, the preponderance of the evidence is against 
the claim.  Therefore, the benefit-of-the-doubt doctrine does 
not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


b.  Major depressive disorder and PTSD

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that an acquired 
psychiatric disability to include major depressive disorder 
and PTSD was not incurred in or aggravated by active service.  
In this regard, the Board notes that the veteran was seen 
soon after discharge from active duty complaining of 
psychiatric symptoms such as sleep difficulties, nightmares 
and irritability.  His diagnoses at that time included 
adjustment disorder and paranoid personality disorder.  The 
Board notes that service connection for a personality 
disorder is precluded by law.  See 38 C.F.R. § 3.303(c).  

While several VA records note "rule out PTSD", there are no 
medical records contained in the claims file which show a 
diagnosis of PTSD.  The 1997 VA examiner noted that the 
veteran's MMPI profile showed only minimal stressors but 
could be consistent with PTSD; however, the only psychiatric 
diagnosis listed was major depressive disorder.  Thus, the 
Board finds that the record does not contain competent 
evidence of a diagnosis of PTSD at the current time or since 
the veteran's discharge from service.  Upon review of the 
record, the Board concludes that there is no competent 
medical evidence of PTSD during or subsequent to service.  
One of the essential requirements for service connection for 
PTSD is a valid medical diagnosis.  38 C.F.R. § 3.304(f).  
Without a PTSD diagnosis, service connection for PTSD may not 
be granted.  As there is no competent evidence of record of a 
diagnosis of PTSD, the Board concludes that the veteran's 
claim for service connection for such is denied.  

Regarding the veteran's recent diagnosis of major depressive 
disorder, the veteran does not allege that he suffered from 
or was treated for a mental disorder in service, and the 
record contains no medical opinion that the veteran suffered 
from a mental disorder while in service.  In fact, neither 
the 1997 VA medical examination report nor any other 
objective medical evidence of record establishes a causal 
relationship between the veteran's current depressive 
disorder and active military service.  As such, the veteran's 
claim for service-connection for a depressive disorder must 
be denied.  


c.  Foot fungus

It is not shown that tinea pedis was began in service, but 
even if it had been, there is no evidence of a continuity of 
symptoms after service to permit service connection.  See 38 
C.F.R. § 3.303(b); Savage v. Gober 10 Vet. App. 488 (1997).  
In this regard, it is noted, that the post-service medical 
records are entirely silent for treatment, complaints or 
diagnosis of any foot fungus until the 1997 VA examination 
report which contains a diagnosis of tinea pedis with 
onychomycosis.  The veteran has testified that tinea pedis 
began during service and has persisted since that time.  
While as a layman, he may be competent to report on observed 
manifestations over the years, he has no competence to give a 
medical opinion on the actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The recent lay statements that the condition has existed 
since service are uncorroborated by contemporaneous medical 
or other independent evidence, and the statements have little 
probative value.  

The weight of the credible evidence demonstrates that chronic 
tinea pedis was not present in service or for many years 
later, and it was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for service connection for tinea pedis must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


d.  Sleeplessness due to an undiagnosed illness

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by sleeplessness does not meet 
the specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of a chronic 
sleep disorder from undiagnosed illness during or since 
service, let alone such a condition of at least 6 months 
chronicity and to a compensable degree (see analogous rating 
criteria of 38 C.F.R. § 4. 130, Diagnostic Code 9410 for 
unspecified neurosis).  In particular, the Board notes that 
the veteran's claims of sleep difficulties have not been 
determined to represent a single chronic disability but 
rather, specifically been attributed by the 1997 VA examiner 
as being part of his major depressive disorder, a diagnosed 
disorder.  

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of a 
current disability manifested by sleeplessness which is 
related to the veteran's military service.

The preponderance of the evidence is against the claim for 
service connection.  Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  Gilbert, 
supra.  




e.  Gastrointestinal disorder due to an undiagnosed illness

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for service connection for an 
undiagnosed illness manifested by gastrointestinal problems 
does not meet the specific requirements of the Persian Gulf 
War provisions.  There are no satisfactory objective 
indications of a chronic gastrointestinal disorder from 
undiagnosed illness during or since service, let alone such a 
condition of at least 6 months chronicity and to a 
compensable degree (see analogous rating criteria of 38 
C.F.R. § 4.114, Diagnostic Code 7306 for ulcer).  In 
particular, the Board notes that the veteran failed to report 
for a gastrointestinal series examination.  In fact, the 
record is entirely silent as to findings, treatment or 
diagnosis of any chronic gastrointestinal disorder.  

If this were a claim for direct service connection (aside 
from the Persian Gulf War provisions), there would be no 
basis for the claim as there is no medical evidence of a 
current gastrointestinal disability which is related to the 
veteran's military service.  

The preponderance of the evidence is against the claim for 
service connection. Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  Gilbert, 
supra.  


f.  Headaches due to an undiagnosed illness

The claims file indicates that the veteran has been diagnosed 
with migraines, which is a diagnosable disability. As such, 
the veteran has not submitted evidence that his headaches are 
a manifestation of an undiagnosed illness.  As noted above, 
the application of § 1117 has as an explicit condition that 
the claim be for a "chronic disability resulting from an 
undiagnosed illness." 38 U.S.C.A. § 1117(a); see also 38 
C.F.R. § 3.317(a)(1)(ii) ("By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.").  Thus, the veteran's claim concerning 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness is denied.  

Moreover, if this were a claim for direct service connection 
(aside from the Persian Gulf War provisions), there would be 
no basis for the claim as there is no medical evidence that 
his recently diagnosed migraines are related to active 
military service.  In fact, private medical records note 
complaints of headaches beginning in 1997 following a motor 
vehicle accident.  

The preponderance of the evidence is against the claim for 
service connection. Thus, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  Gilbert, 
supra.  


g.  Acne lesions and hair loss due to an undiagnosed illness

The veteran has complained of recurrent acne and hair loss 
following service in the Persian Gulf.  VA medical records 
show diagnoses including seborrheic dermatitis and acne 
pseudofolliculitis.  The record therefore establishes that 
the veteran has a diagnosed condition and that the 
dermatological conditions are not attributable to any 
undiagnosed illness.  Because the veteran's acne and hair 
loss have been attributed to known clinical diagnoses, they 
do not constitute "qualifying chronic disabilities" under 
Section 1117 as amended, and 38 C.F.R. § 3.317 does not 
apply.  

Furthermore, the Board notes that neither of these disorders 
has been related to the veteran's service.  While the veteran 
has alleged that his acne and hair loss were both due to his 
active service in support of the Persian Gulf War, in the 
absence of evidence demonstrating that either the veteran has 
the requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  The record does not contain any medical opinion 
which relates either of these disorders to his service.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, this claims are denied.  

In addition, to the extent that the veteran is claiming 
service connection for a such disabilities on a direct basis, 
the Board has found no evidence that the veteran's current 
disabilities had their onset in service.  Indeed, there is 
nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that such  
disorders are related to his active military service.  The 
veteran has not been shown to be a medical expert and he is 
not qualified to express an opinion regarding any medical 
causation of his disabilities.  See Espiritu, 2 Vet. App. at 
494-495.  Thus, the Board finds that the preponderance of the 
evidence is against the claims for service connection.  Thus, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a left heel fracture is 
denied.  

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder and PTSD is denied.  

Service connection for foot fungus is denied.  

Service connection for as gastrointestinal disability, 
claimed as due to undiagnosed illness is denied.

Service connection for sleeplessness, claimed as due to 
undiagnosed illness is denied.

Service connection for headaches, claimed as due to 
undiagnosed illness is denied.

Service connection for hair loss, claimed as due to 
undiagnosed illness is denied.  

Service connection for acne lesions of the face, claimed as 
due to undiagnosed illness is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

